849 F.2d 1398
11 Fed. R. Serv. 3d 899
Walter G. DEDGE, Jr., Plaintiff-Appellee,v.Steve KENDRICK, Defendant-Appellant.
No. 87-3870Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
July 21, 1988.

Julius F. Parker, Jr., Parker, Skelding, McVoy & Labasky, Tallahassee, Fla., for defendant-appellant.
Joseph R. Moss, Cocoa, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before HILL, VANCE and CLARK, Circuit Judges.
PER CURIAM:


1
The defendant, Steve Kendrick, appeals from the district court's denial of his motion for summary judgment.  Under Fed.R.Civ.P. 16(b)(2), the district court is required to enter an order limiting the time to file and hear motions.  In this case, the district court entered an order requiring that motions for summary judgment be filed by October 30, 1987.  The defendant filed his motion for summary judgment on December 7, 1987.  Therefore, the district court properly denied the motion as untimely, and we need not address the merits of the motion in this appeal.   See United States Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1104 (9th Cir.1985).


2
AFFIRMED.